Citation Nr: 1752110	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 40 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran

ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  The Veteran passed away in June 2016.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a July 2015 hearing.  A transcript of that hearing is of record.

While the Veteran was pursuing an appeal arising out of the rating decision at the time of his death, his surviving spouse has been permitted to substitute his place pursuant to a notice from the RO dated in October 2016.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

The issue of entitlement to burial benefits was raised by the record in an August 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).





FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, PTSD symptoms during the appeal period resulted in occupational and social impairment with deficiencies in most areas, but not total social impairment.

2.  The Veteran's lumbar spine disability was manifested in thoracolumbar spine forward flexion of 30 degrees or less, with no evidence of ankylosis.


CONCLUSION OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for PTSD were met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for entitlement to a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in October 2009 and November 2009. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was provided with multiple VA examinations, most recently in January 2010.  In an August 2016 remand, the Board requested a current VA examination be conducted.  Prior to scheduling the examination, the Veteran passed away, thus a more current VA examination was not able to be conducted.  However, the January 2010 VA examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination report is adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Further, in light of the adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2016).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Appellant contends that the disability ratings assigned for PTSD do not accurately compensate the severity of PTSD experienced by the Veteran.  The present claim for an increased rating arises from service connection for PTSD that was originally granted in a June 2005 rating decision.  

At a January 2010 VA examination, the Veteran reported daily depressed mood, low energy, low motivation, disturbed sleep, decreased interests, low self-esteem, and low libido.  The Veteran stated he experienced several nightmares a week.  He reported he would wake up multiple times a night with hyperarousal behavior.  The examiner noted that the Veteran had recently suffered a contusion to the ribs when he fell out of his bed while swinging in the air during a nightmare.  The Veteran reported he did not have friends locally, and only had occasional phone contact with a small number of friends in another state.  The Veteran reported that he avoided crowds.  His leisure activities were mostly solitary, and included watching television, reading, sitting at the beach, and fishing.  The Veteran reported that symptoms of PTSD had recently worsened due to wars in the Middle East and the lack of mental and physical activity since retiring.  On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  The Veteran was cooperative with an attentive attitude.  The Veteran was alert and oriented to person, place, and time.  His mood was anxious, depressed, and dysphoric.  Affect was constricted.  The Veteran's speech was spontaneous, clear, and coherent.  Thought processes and thought content were unremarkable.  The Veteran reported no delusions or hallucinations.  The Veteran stated he had occasional brief suicidal thoughts.  He reported no homicidal ideation.  The examiner noted PTSD symptoms including recurrent and intrusive distressing recollections and nightmares, persistent avoidant behaviors, including efforts to avoid, markedly diminished interest or participation in significant activities, feelings of detachment, and a sense of foreshortened future, and increased arousal, including irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner diagnosed PTSD and mood disorder, and assigned a GAF of 44.  The examiner opined that the PTSD symptoms caused deficiencies in most areas, including judgment, thinking, family relations, work, and mood.  

VA medical records from October 2009 through January 2012 indicate that the Veteran consistently reported depressed mood with congruent affect, lack of motivation, low energy, sleep impairment, nightmares, and problems with appetite.  The Veteran reported increased feelings of uselessness and loneliness after retirement.  The Veteran also reported intrusive memories, anxiety, isolation, irritability, hypervigilance, and exaggerated startle response.  He described symptoms of re-experiencing trauma, avoidant behaviors, and hyperarousal.  GAF scores from this period ranged from 47 to 65.  The Veteran consistently reported he had a good relationship with his wife and two daughters.

At a July 2015 hearing, the Veteran reported his PTSD symptoms included irritability, being easily angered, difficulty sleeping, daily nightmares, and short term memory problems.  The Veteran reported avoidant behaviors, including avoiding large crowds, and hypervigilance, including repeatedly checking locks on doors and windows.  The Appellant reported that she no longer slept in the same room as the Veteran because of his disruptive nightmares, which often resulted in him yelling out or thrashing around at night.   

Based upon the VA examination report and VA medical records, the Board finds that the criteria for a 70 percent rating for PTSD have been more nearly approximated during the appeal period, as the Veteran is shown to have had deficiencies in most areas due to psychiatric symptoms during that period.  The January 2010 VA examiner explicitly opined that the Veteran had deficiencies in most areas due to PTSD symptoms.  The record indicates that the PTSD symptoms did not improve after the January 2010 examination.

In considering whether the Veteran was entitled to a higher rating, the Board has carefully considered the contentions and assertions that psychiatric disability was of such severity so as to warrant a 100 percent schedular rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran was competent to report symptoms, such as depressed mood, and nightmares, because that required only personal knowledge as it came to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders.  The Board finds that total occupational and social impairment is not shown as the Veteran is shown to have maintained a good relationship with his wife and daughter, and small number of friends, which precludes a finding of total social impairment.  Therefore, as both total occupational and social impairment are required for a 100 percent schedular rating, the Board finds that a 100 percent schedular rating is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating for PTSD.  The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD.  All reasonable doubt has been resolved in favor of the Veteran in assigning the rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

Lumbar Spine

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). 

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the cervical spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is awarded for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes (2), (4) (2016).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

The criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

The present claim for increased rating was filed by the Veteran in September 2009.  The Appellant contends that the rating for a service-connected lumbar spine disability does not adequately compensate the severity of the disability.  

At an April 2009 VA examination, the Veteran reported daily pain in the lumbar region that was sharp and severe, decreased motion, stiffness, and spasms.  On examination, posture and gait were normal, and there was symmetry in appearance in the spine.  There was no evidence of kyphosis, lumbar flattening, lumbar lordosis, or scoliosis.  There was objective evidence of spasm, pain with motion, and tenderness on the left and right thoracic sacrospinalis.  An examination of the lumbar spine found forward flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion, and following repetitive motion.  There was no additional limitation of range of motion after three repetitions.  The examiner noted normal muscle tone and power, and normal deep tendon reflexes.  There was no muscle atrophy.  The examiner diagnosed degenerative disc disease of the lumbar spine.

July 2009 diagnostics showed degenerative disease present in the L4-L5 and L5-S1, with joint narrowing, sclerosis, and spur formation.  Spur formation was also found in the upper lumbar and lower thoracic levels.  Milder changes were present at L3-L4.  

At a January 2010 VA examination, the Veteran reported constant pain in the lower back, rated a 5 out of 10.  The pain was aching and sharp.  Sometimes the pain went up to a 9 out of 10.  The Veteran was able to walk unaided.  He experienced no incapacitating episodes.  On examination, the Veteran was limping, reportedly due to back pain.  The examiner noted flattening of the lumbar concavity.  An examination of the lumbar spine found forward flexion to 15 degrees, extension to 12 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, and left and right lateral rotation to 20 degrees.  The Veteran experienced pain at the terminal motion.  The Veteran was only able to perform one repetition due to pain.  There was no tenderness, spasm, or weakness in the lumbar area.  The Veteran guarded his movement due to pain.  Leg strength was normal, but the Veteran was unable to perform hip strength testing due to pain.  The examiner diagnosed residuals of surgery in the lumbar region, and lumbar degenerative joint disease.

At a July 2015 hearing, the Veteran reported constant pain in the back, causing limited range of motion.  The Veteran also reported he could not sit or stand for long periods of time.  The Veteran could only sit at a 90 degree angle, and only for one to one and a half hours.  The Veteran estimated he could only walk a quarter of a mile.  

The Board finds that a rating in excess of 40 percent for lumbosacral strain is not warranted.  VA examinations show that the lumbar spine disability has been manifested by forward flexion of 30 degrees or less.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, even considering other functionally limiting factors.  Therefore, a rating in excess of 40 percent is not warranted.  

The Board has considered whether the application of another diagnostic code may enable a higher rating, including Diagnostic Code 5003 for degenerative arthritis.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2016).  Further, there is no evidence of incapacitating episodes resulting from intervertebral disc syndrome, and thus a higher rating under the IVDS formula is not proper.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran was competent to report symptoms, such as pain, because that required only personal knowledge as it came to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for a lumbar spine disability, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 70 percent rating, but not higher, for PTSD is granted.

Entitlement to a rating in excess of 40 percent for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


